Citation Nr: 0518777	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  02-18 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for pseudofolliculitis barbae.


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from October 1994 to August 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The case was previously before the Board in January 2004, 
when the issue on appeal was remanded for additional 
development.  The requested development having been 
accomplished, the case is again before the Board for 
appellate adjudication.


FINDINGS OF FACT

1.  The veteran's pseudofolliculitis barbae causes some 
follicular lesions, particularly in the area of the veteran's 
beard, without itching, constant exudation, extensive 
lesions, or marked disfigurement.

2.  The veteran's pseudofolliculitis barbae affects less than 
20 percent of his body and less than 20 percent of the 
exposed affected areas, and does not require systemic 
therapy, such as corticosteroids or immunosuppressants.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 (2001 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decision dated in January 2001; the statement of the 
case dated in September 2002; the supplemental statement of 
the case dated in March 2005; and the letters dated in August 
2002, April 2004, and June 2004.  These documents included a 
summary of the evidence in the case; citation to pertinent 
laws and regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefit 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The aforementioned letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issues on appeal.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  VA medical 
examinations regarding the severity of the disorder decided 
herein have been obtained in this case.  The available 
medical evidence is sufficient for an adequate determination.  
Further, the veteran has not identified any outstanding 
medical records.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issue on 
appeal was re-adjudicated and a supplemental statements of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Analysis.  Disability ratings are determined by evaluating 
the extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson, 12 Vet. App. at 126.  

The veteran filed a claim in November 2000 for service 
connection for pseudofolliculitis barbae, and, in January 
2001, the RO issued a rating decision granting the claim.  At 
that time, the RO assigned a 10 percent disability evaluation 
by analogy to 38 C.F.R. § 4.118, DC 7806.  See 38 C.F.R. § 
4.20 (2004) (when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but also 
the anatomical localization and symptomatology, are closely 
analogous).

With respect to the medical evidence in the case, at the time 
of a December 2000 VA examination, the veteran reported that 
when he shaved, he developed bumps under his chin.  His job 
required that he be well groomed, so he had to shave 
frequently.  On examination, there were a number of 
follicular lesions underneath the chin.  There was one active 
lesion, with some pus drainage.  The veteran had a moustache 
and a small goatee, but was otherwise cleanly shaven.  The 
examiner characterized the skin condition under the chin as 
"moderately disfiguring," as it was apparent to the eye.  
The veteran indicated that the condition was better at the 
time of the examination than it usually was, as there were 
sometimes several active lesions at one time.  Clinical 
impression was of pseudofolliculitis barbae.

VA outpatient treatment records, dated from March 2001 to 
December 2003, are negative for treatment for 
pseudofolliculitis barbae.

At the time of an August 2002 VA examination, the veteran 
wore a beard, which he clipped rather than shaved.  In spite 
of this, he still had individual follicular inflammations.  
The examiner noted that there were approximately five tender 
areas, two of which had "some pus" within the lesions.  One 
of these areas was on the right side of the cheek, and four 
were underneath the chin.  There was evidence of some 
resolving lesions on both cheeks, as well as in the chin 
area.  However, these lesions were only apparent on close 
examination due to the presence of the beard.  The veteran 
complained of itching associated with his condition.  There 
was no exfoliation or exudates, and "disfigurement [could 
not] be appreciated secondary to the fact that the veteran 
does wear a beard."

The veteran was afforded an additional VA examination in May 
2004, when he reported that he was unable to shave with a 
blade razor due to aggravation of his skin condition.  He 
used an electric shaver and attempted to groom his beard as 
best as possible for cosmetic purposes, in order to 
facilitate his public presentation in his job, which involved 
interacting with the public.  In spite of his cautious 
shaving, the veteran still had constant recurrent follicular 
abscesses, most prominently in the fold in the skin of the 
neck.  These abscesses were sore, came to a pus head, and 
drained.  He had not treated this condition with medication 
in recent months, although he stated that in years past, he 
had used topical creams which he applied to the face.  The 
veteran stated that even though the problem occurred most 
frequently in the fold in the skin of the neck, it did appear 
on both cheeks.  

On examination, there were a number of small, dried, slightly 
scaled areas on both cheeks.  The veteran had a mustache, and 
approximately one day's growth of beard.  There were no 
active lesions on either cheek, and there was no pitting, 
although there were some areas of recent resolving follicular 
disease.  Under the neck, there were numerous follicular 
nodules, several in an active state of inflammation, red and 
tender, and there were no pustular heads.  There were also 
several nodular lesions that were nontender, primarily in the 
fold of the neck and extending across the upper portion of 
the neck and the lower portion of the chin.  The approximate 
area of exposed skin involved was approximately 20 percent, 
and the percentage of the entire body affected was one 
percent.  Though there were residuals of popular, nontender 
lesions in the fold of the neck, none were on the face.  No 
permanent scarring such as pitting was noted.

The Board notes that, after the veteran initiated this 
appeal, the regulations pertaining to the evaluation of skin 
disorders were amended, effective August 30, 2002.  See 67 
Fed. Reg. 49,590 (2002).  But see, too, Kuzma v. Secretary of 
Veterans Affairs, 341 F.3d 1327 (Fed. Cir. 2003) (Section 
3(a) of the VCAA (codified at 38 U.S.C.A. § 5103(a)) does not 
apply retroactively and Karnas v. Derwinski, 1 Vet. App. 308 
(1991) and Holiday v. Principi, 14 Vet. App. 280 (2001) are 
overruled to the extent they conflict with Supreme Court and 
Federal Circuit Court binding authority).  VA's General 
Counsel also addressed this issue in VAOPGCPREC 7-2003 (Nov. 
19, 2003).  Where the amended regulations expressly provide 
an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997); 
see also 38 U.S.C.A. § 5110(g) (West 2002) and 38 C.F.R. § 
3.114 (2004).  Therefore, the Board must evaluate the 
appellant's claim for an increased rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  However, for any date prior to August 30, 
2002, the Board cannot apply the revised regulations.  

Under the former version of Diagnostic Code 7806, a 10 
percent disability evaluation was warranted for eczema with 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001).  A 30 percent disability evaluation was 
assigned under this Code for eczema with constant exudation 
or itching, extensive lesions, or marked disfigurement.  Id.

According to the current regulations, effective August 30, 
2002, the veteran's disorder continues to be evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806, which is now used 
for rating dermatitis in addition to eczema.  A 10 percent 
disability evaluation is assigned if there is dermatitis or 
eczema of at least 5 percent of the entire body, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent of the exposed affected areas, or 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past year.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2004).  For the next higher 30 
percent disability evaluation, there must be dermatitis or 
eczema over 20 to 40 percent of the body or 20 to 40 percent 
of the affected exposed areas, or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly 
during the past year.  Id.  

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, the veteran's pseudofolliculitis barbae most 
closely approximates the criteria for the currently assigned 
10 percent rating, under both the former and current versions 
of the rating criteria.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001 & 2004).

The objective clinical evidence of record does not show the 
veteran has experienced exudation, constant itching, 
extensive lesions, or marked disfigurement.  There is no 
evidence that his pseudofolliculitis caused any significant 
scarring or disfigurement.  In fact, no scarring was found on 
VA examination.  In addition, there is no evidence that his 
pseudofolliculitis barbae has caused crusting or ulceration 
of the skin on his face - particularly in the area of his 
beard.  Moreover, the currently assigned 10 percent 
disability evaluation contemplates involvement of an exposed 
surface such as his face.  As such, his symptoms are no more 
than 10-percent disabling under the former rating criteria.

The same is true of the revised rating criteria, which took 
effect in August 2002.  The objective clinical evidence of 
record does not show the veteran has pseudofolliculitis 
barbae over 20 percent of his body or that he requires 
systemic therapy involving corticosteroids.  And his 
pseudofolliculitis barbae does not require immune suppression 
and, when treated, does not involve 20 percent of his body or 
20 percent of the exposed affected areas.  In this regard, 
the Board points out the May 2004 VA examiner indicated that 
the condition involves only one percent of the veteran's 
body.  Thus, the veteran's symptoms most closely fit within 
the criteria for the currently assigned 10 percent disability 
evaluation.  For all the foregoing reasons, there is no basis 
for staged rating pursuant to Fenderson, and the claim for a 
higher evaluation must denied.

In concluding that the veteran is not entitled to a higher 
rating, the Board has also considered the clinical 
manifestations of his pseudofolliculitis barbae, including 
any effects his skin disorder has on his earning capacity and 
his ordinary activity.  See 38 C.F.R. § 4.1, 4.2, 4.10, 4.41 
(2004).  However, the Board finds that there is no basis for 
a higher rating, as the evidence does not show his 
pseudofolliculitis barbae has caused in any discrimination in 
his employment or daily activities.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board finds that there has 
been no showing by the veteran that his pseudofolliculitis 
barbae, standing alone, causes marked interference with his 
employment (that is, beyond that contemplated by his current 
schedular rating) or necessitated frequent periods of 
hospitalization.  Rather, it appears from the record that he 
has not required any hospitalization or prolonged treatment 
for this condition.  So there is no basis for referring this 
case to the Director of VA's Compensation and Pension Service 
for extra-schedular consideration.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For these reasons, the preponderance of the evidence is 
against the claim for a higher rating, on either a schedular 
or extra-schedular basis, so the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a disability rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


